Citation Nr: 0835985	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-32 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for the 
veteran's service-connected peripheral neuropathy right upper 
extremity, currently rated as 30 percent disabling. 

2.  Entitlement to an initial increased evaluation for the 
veteran's service-connected peripheral neuropathy left upper 
extremity, currently rated as 20 percent disabling.

3.  Entitlement to an initial increased evaluation for the 
veteran's service-connected peripheral neuropathy right lower 
extremity, currently rated as 20 percent disabling.

4.  Entitlement to an initial increased evaluation for the 
veteran's service-connected peripheral neuropathy left lower 
extremity, currently rated as 20 percent disabling.

5.  Entitlement to an initial increased evaluation for the 
veteran's service-connected diabetes mellitus with impotency 
and retinopathy, currently rated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to April 
1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in October 2005, and 
a substantive appeal was received in October 2005.  


FINDING OF FACT

In an October 2008 statement to the Board, the veteran 
indicated that he no longer wished to pursue an appeal on the 
issues of entitlement to initial increased evaluations for 
his service-connected peripheral neuropathy right and left, 
upper and lower extremities and diabetes mellitus with 
impotency and retinopathy.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, as it relates to the issues of entitlement to 
initial increased evaluations for his service-connected 
peripheral neuropathy right and left, upper and lower 
extremities and diabetes mellitus with impotency and 
retinopathy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in a written statement 
submitted to the Board in October 2008, withdrew his appeal 
as to the issues of entitlement to initial increased 
evaluations for his service-connected peripheral neuropathy 
right and left, upper and lower extremities and diabetes 
mellitus with impotency and retinopathy.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration of these issues.  Accordingly, the Board does 
not have jurisdiction to review the appeal of these issue and 
it is dismissed without prejudice.  


ORDER

The appeal as to the issues of entitlement to initial 
increased evaluations for the veteran's service-connected 
peripheral neuropathy right and left, upper and lower 
extremities and diabetes mellitus with impotency and 
retinopathy is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


